— Appeal by the defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered May 12, 1980, convicting him of burglary in the third degree (four counts), and petit larceny (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s contention on appeal that the police failed to give him a fresh set of Miranda warnings between his questioning at 4:30 p.m. and his questioning at 9:30 p.m. was not advanced as a grounds for suppression at the Huntley hearing and has therefore not been preserved for appellate review (see, People v Booker, 49 NY2d 989; People v Jones, 81 AD2d 22). In any event, the record before us indicates that the defendant was in continuous custody between the time of the two statements and since he waived his rights before making the first statement, a second set of warnings was not required before interrogation continued a few hours later (see, People v Johnson, 49 AD2d 663, affd 40 NY2d 882; People v Glinsman, 107 AD2d 710, cert denied 472 US 1021).
Additionally, the evidence adduced at trial was sufficient to *85find the defendant guilty of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Mangano, J. R, Brown, Weinstein and Spatt, JJ., concur.